                Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 1 of 11 Page ID #:489



                       1   MARC KATZ (TX Bar No. 00791002) (Admitted pro hac vice)
                           marc.katz@dlapiper.com
                       2   CRISTINA TORRES (TX Bar No. 24051437) (Admitted pro hac vice)
                           cristina.torres@dlapiper.com
                       3   DLA PIPER LLP (US)
                           1717 Main St., Suite 4600
                       4   Dallas, TX 75201
                           Tel.: 214.743.4500
                       5   Fax: 214.743.4545
                       6   ERIC S. BEANE (Bar No. 186029)
                           eric.beane@dlapiper.com
                       7   DLA PIPER LLP (US)
                           2000 Avenue of the Stars, Suite 400 North Tower
                       8   Los Angeles, California 90067-4704
                           Tel.: 310.595.3000
                       9   Fax: 310.595.3300
                      10   Attorneys for Defendant
                           MATCH GROUP, LLC (erroneously sued as
                      11   Tinder, Inc.)
                      12                       UNITED STATES DISTRICT COURT
                      13                     CENTRAL DISTRICT OF CALIFORNIA
                      14
                      15   ELIZABETH SANFILIPPO, an                   CASE NO. 2:18-cv-08372 AB
                           individual,                                (JEMx)
                      16
                                           Plaintiff,                 [Assigned to Hon. André Birotte Jr.]
                      17
                           v.                                         DEFENDANT MATCH GROUP,
                      18                                              LLC’S REPLY IN SUPPORT OF
                           TINDER, INC., a Delaware                   DEFENDANT’S MOTION TO
                      19   corporation, and DOES 1 through            COMPEL ARBITRATION AND
                           20, Inclusive,                             DISMISS OR STAY
                      20                                              PROCEEDINGS
                                           Defendants.
                      21                                              [Filed concurrently with
                                                                      (1) Declaration of Cristina Torres;
                      22                                              (2) Defendant’s Evidentiary
                                                                      Objections; and (3) [Proposed]
                      23                                              Order Sustaining Defendant’s
                                                                      Evidentiary Objections]
                      24
                                                                      Date: November 30, 2018
                      25                                              Time: 10:00 am
                                                                      Place: Crtrm. 7B
                      26
                                                                      [Removed from the Superior Court of
                      27                                              the State of California, County of Los
                                                                      Angeles, Case No. BC718649]
                      28
DLA P I PER LLP (US)
     LOS A NG EL ES
                                  DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                       AND DISMISS OR STAY PROCEEDINGS
                Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 2 of 11 Page ID #:490



                       1                MEMORANDUM AND POINTS OF AUTHORITIES
                       2   I.    INTRODUCTION
                       3         On January 2, 2018, Plaintiff Elizabeth Sanfilippo (“Plaintiff”) signed a
                       4   Mutual Agreement to Arbitrate Claims on an Individual Basis and Summary of the
                       5   Alternative Dispute Program for California (“Mutual Arbitration Agreement” or
                       6   “Agreement”) and agreed to, with limited exceptions not applicable here, resolve
                       7   all disputes “arising out of or in connection with” her “application with,
                       8   employment with, or termination from, the Company” via arbitration.1 (See ECF
                       9   No. 18, #3 (Declaration of Lisa. J. Nelson (“Nelson Decl.”)), at ¶ 5; Ex. 1-B to
                      10   Nelson Decl., Mutual Arbitration Agreement, at ¶ 1.) The terms of the Mutual
                      11   Arbitration Agreement and corresponding Alternative Dispute Resolution Program
                      12   for California (“ADR Program”) specifically obligate Plaintiff to arbitrate any
                      13   claims she raised during her employment with Match Group, LLC (“Match”) or the
                      14   now non-existent, Tinder, Inc. (“Tinder”).2 On August 20, 2018, Plaintiff ignored
                      15   her obligations by filing suit in state court against Tinder.
                      16         Plaintiff’s Opposition centers on two issues: (1) the effective date of the
                      17   ADR Program; and (2) her allegation that the Mutual Arbitration Agreement is
                      18
                           1
                             The “Company” is defined as “Match Group, Inc., and all of its related, parent,
                      19
                           subsidiary, and affiliated entities . . . and all successors and assigns of these
                      20   individuals or entities.” (Ex. 1-C to Nelson Decl., ADR Program, at ¶ 1.) Match is
                           a subsidiary of Match Group, Inc., and is the assignee of and successor to Tinder’s
                      21
                           assets and liabilities following Tinder’s merger with and into Match Group, Inc. on
                      22   July 13, 2017. (ECF No. 18, #2 (Second Declaration of Laurie Braddock (“Second
                           Braddock Decl.”)), at ¶ 5.) Tinder was a subsidiary and related entity of Match
                      23
                           Group Inc., from the inception of Plaintiff’s employment until it merged into Match
                      24   Group, Inc. on July 13, 2017. (Second Braddock Decl., at ¶ 4.)
                           2
                              As noted in Match’s previous briefing, even if some of Plaintiff’s claims accrued
                      25
                           prior to Tinder’s merger into Match Group, Inc., which is not the case, Tinder was a
                      26   subsidiary of Match Group, Inc. and Match was the assignee of Tinder’s assets and
                      27   liabilities. (Second Braddock Decl., at ¶¶ 4, 5.) Thus the Mutual Arbitration
                           Agreement and ADR Program would apply to any claims raised by Plaintiff against
                      28   Tinder. (Ex. 1-B to Nelson Decl., Mutual Arbitration Agreement, at ¶ 1.)
DLA P I PER LLP (US)
     LOS A NG EL ES
                             WEST\284167096.6                            -1-
                                    DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                         AND DISMISS OR STAY PROCEEDINGS
                Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 3 of 11 Page ID #:491



                       1   unconscionable.3 First, Plaintiff argues that “the dispute in this case” arose prior to
                       2   the “effective date” of the Mutual Arbitration Agreement. (Opp’n at 2.) In truth,
                       3   broad arbitration agreements such as the Mutual Arbitration Agreement apply to all
                       4   claims that fall within its scope, regardless of when they arose. See In re Verisign,
                       5   Inc., Derivative Litig., 531 F. Supp. 2d 1173, 1224 (N.D. Cal. 2007). Second,
                       6   Plaintiff tries, but fails, to prove that the Mutual Arbitration Agreement is
                       7   procedurally or substantively unconscionable.
                       8         As set forth in Match’s Motion to Compel4 and this Reply, the Mutual
                       9   Arbitration Agreement is “valid” and “enforceable” and should be “rigorously
                      10   enforced according to [its] terms.” See 9 U.S.C. §§ 2, 3 and 4; Epic Sys. Corp. v.
                      11   Lewis, 138 S. Ct. 1612, 1621 (2018). Plaintiff cannot sidestep her obligations by
                      12   seeking redress in court.5 Accordingly, Match respectfully requests that the Court
                      13
                           3
                      14     In Plaintiff’s Opposition to Defendant’s Motion (“Opposition”), Plaintiff alleges
                           that “the arbitration agreement was drafted by Tinder.” (Opp’n at 3.) As discussed
                      15
                           at length in Match’s Notice of Removal (ECF No. 1), Motion to Compel (ECF
                      16   No. 18) and Response to Plaintiff’s Motion to Remand (ECF No. 24), Tinder
                           ceased to exist on July 13, 2017, when it merged into Match Group, Inc. (ECF
                      17
                           No. 1, #2 (First Declaration of Laurie Braddock (“First Braddock Decl.”)), at ¶ 3;
                      18   Second Braddock Decl., at ¶¶ 4, 6; ECF No. 24, at 3–4.) Match Group, Inc. then
                           assigned all of Tinder’s assets and liabilities to Match.com, L.L.C., which
                      19
                           subsequently changed its name to Match Group, LLC (i.e., Match). (Second
                      20   Braddock Decl., at ¶ 5.) To the extent that any of Plaintiff’s claims arose during
                           her employment with Tinder (i.e., on or before July 13, 2017), an allegation that
                      21
                           Match disputes, Match inherited any such claims when Match became the successor
                      22   to, and assignee of, Tinder’s assets and liabilities. (See Second Braddock Decl., at
                           ¶ 3; ECF No. 24, at 3–4.)
                      23   4
                             Match’s Reply incorporates and restates the facts and arguments in its Notice of
                      24   Motion and Motion to Compel Arbitration (“Motion to Compel”) and all
                           declarations, exhibits and other documents filed concurrently with such Motion to
                      25
                           Compel. Further, Match’s Reply incorporates by reference its Evidentiary
                      26   Objections to the Declaration of Elizabeth Sanfilippo in Support of Plaintiff’s
                      27   Opposition to Defendant’s Motion to Compel (“Evidentiary Objections”), filed
                           simultaneously with this Reply.
                      28   5
                              Plaintiff is not only avoiding her arbitration obligations, but is improperly seeking
DLA P I PER LLP (US)
     LOS A NG EL ES
                             WEST\284167096.6                          -2-
                                    DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                         AND DISMISS OR STAY PROCEEDINGS
                Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 4 of 11 Page ID #:492



                       1   uphold the terms of the parties’ Mutual Arbitration Agreement and send this dispute
                       2   to arbitration, where it belongs.
                       3   II.   THE ARBITRATOR, NOT THE COURT, MUST DECIDE ISSUES OF
                                 ARBITRABILITY.
                       4
                       5         As a threshold issue, Plaintiff asks this Court to determine whether the
                       6   Mutual Arbitration Agreement is valid and enforceable, and whether her claims fall
                       7   within the scope of that Agreement—both of which are questions of arbitrability.
                       8   But the parties have designated all issues of arbitrability to the arbitrator (other than
                       9   issues of class/collective action waivers). (See Mot. at 2, 10–13; Ex. 1-B to Nelson
                      10   Decl., Mutual Arbitration Agreement, at ¶ 4 (“Only an arbitrator can interpret the
                      11   scope and application of the remainder of the Program.”).) Plaintiff only addresses
                      12   whether the claims are arbitrable, and tellingly ignores the issue of whether the
                      13   parties agreed to arbitrate questions of arbitrability. Where an arbitration provision
                      14   delegates to the arbitrator the authority to decide issues related to scope and
                      15   application of an arbitration program, it “clearly and unmistakably indicates” the
                      16   parties’ intent for the arbitrator to decide the threshold question of arbitrability. See
                      17   Mohamed v. Uber Techs., Inc., 848 F.3d 1202, 1208–09 (9th Cir. 2016) (upholding
                      18   delegation of arbitrability where the agreement gave the arbitrator authority to
                      19   determine the “validity or application” and the “enforceability, revocability or
                      20   validity” of the respective arbitration clauses); see also O’Connor v. Uber Techs.,
                      21   Inc., No. 14-16078, at *14–17 (9th Cir. Sept. 25, 2018) (order reversing district
                      22   court ruling denying motion for arbitration).6 Thus, it is clear that an arbitrator
                      23   should decide questions of arbitrability.
                      24
                           to litigate this case in California state court. (See ECF No. 13 (Plaintiff’s Notice of
                      25
                           Motion and Motion to Remand), filed on October 17, 2018.)
                      26   6
                             A copy of the O’Connor opinion, which is not yet available on Westlaw, is
                      27   attached as Exhibit A to the Declaration of Cristina Torres in Support of Defendant
                           Match Group, LLC’s Reply (“Declaration of Cristina Torres”), filed concurrently
                      28   with this Reply.
DLA P I PER LLP (US)
     LOS A NG EL ES
                             WEST\284167096.6                           -3-
                                    DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                         AND DISMISS OR STAY PROCEEDINGS
                Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 5 of 11 Page ID #:493



                       1   III.   THE MUTUAL ARBITRATION AGREEMENT IS VALID AND
                                  ENFORCEABLE.
                       2
                       3          Even if the Court declines to delegate questions of arbitrability, it is clear that
                       4   arbitration of Plaintiff’s claims is proper and should be compelled. Plaintiff argues
                       5   that the Mutual Arbitration Agreement is “unconscionable” because it requires
                       6   Plaintiff to arbitrate claims that arose prior to the effective date of the Mutual
                       7   Arbitration Agreement without giving Plaintiff prior notice. (Opp’n at 11.) But
                       8   Plaintiff fails to meet her burden that the Agreement is either procedurally or
                       9   substantively unconscionable. See Pinnacle Museum Tower Ass’n v. Pinnacle Mkt.
                      10   Dev. (US), LLC, 282 P.3d 1217, 1232 (Cal. 2012) (“The party resisting arbitration
                      11   bears the burden of proving unconscionability.”)7
                      12          Procedural unconscionability “concerns the manner in which the agreement
                      13   was negotiated and the circumstances of the parties at the time, focusing on the
                      14   level of oppression and surprise involved in the agreement.” Romo v. CBRE
                      15   Group, Inc., No. 8:18-CV-00237-JLS (KESx), 2018 WL 4802152, at *7 (C.D. Cal.
                      16   Oct. 3, 2018) (citing Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 922 (9th Cir.
                      17   2013)). The threshold issue is whether the contract is one of adhesion, and Plaintiff
                      18   fails to meet that threshold. See Armendariz v. Found. Health Psychcare Servs.,
                      19   Inc., 6 P.3d 669, 767 (Cal. 2000). It is true that “take it or leave it” or adhesion
                      20   arbitration agreements can be considered oppressive. Lovig v. Best Buy Stores LP,
                      21   No. 18-cv-02807-PJH, at *13 (N.D. Cal. Aug. 28, 2018).8 However, this fact is not
                      22   dispositive. Borgarding v. JPMorgan Chase Bank, No. 16-CV-2485-FMO
                      23   (RAOx), 2016 WL 8904413, at *4 (C.D. Cal. Oct. 31, 2016). And more
                      24   specifically, conditioning continued employment on entering into an arbitration
                      25   7
                             Both procedural and substantive unconscionability must be shown, but they need
                      26   not be present in the same degree and are evaluated on a sliding scale. Pinnacle
                      27   Museum, 282 P.3d at 1232 (citation omitted).
                           8
                             A copy of the Lovig opinion, which is not yet available on Westlaw, is attached as
                      28   Exhibit B to the Declaration of Cristina Torres, filed concurrently with this Reply.
DLA P I PER LLP (US)
     LOS A NG EL ES
                             WEST\284167096.6                        -4-
                                    DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                         AND DISMISS OR STAY PROCEEDINGS
                Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 6 of 11 Page ID #:494



                       1   agreement “is not a bar to its enforcement.” Serafin v. Balco Props. Ltd., LLC, 235
                       2   Cal. App. 4th 165, 179 (Cal. Ct. App. 2015); see also Lagatree v. Luce, Forward,
                       3   Hamilton & Scripps LLP, 74 Cal. App. 4th 1105, 1127 (Cal. Ct. App. 1999) (“[A]
                       4   compulsory predispute arbitration agreement is not rendered unenforceable just
                       5   because it is required as a condition of employment or offered on a ‘take it or leave
                       6   it’ basis.”). Thus, the fact that Plaintiff’s continued employment was conditioned
                       7   on entering into the Mutual Arbitration Agreement does not render the agreement
                       8   unconscionable.
                       9         Plaintiff also cannot show surprise. The title of the document is bolded and
                      10   in capital letters (see Ex. 1-B to Nelson Decl., Mutual Arbitration Agreement, at 1),
                      11   so Plaintiff can hardly claim the terms of the Agreement were hidden, buried or a
                      12   surprise. Further, above the signature block of the document, there is additional,
                      13   bolded, all-caps language asking Plaintiff to review the ADR Program and advising
                      14   Plaintiff of where the Agreement and ADR Program will be posted. (Ex. 1-B to
                      15   Nelson Decl., Mutual Arbitration Agreement, at 2.) Finally, Plaintiff was emailed
                      16   the Agreement and ADR Program and afforded an opportunity to review the
                      17   documents before signing and accepting their terms. (See Nelson Decl., at ¶¶ 5, 6;
                      18   Ex. 1-B to Nelson Decl., Mutual Arbitration Agreement, at 2.) On balance, these
                      19   facts do not reflect “any oppression or surprise beyond that inherent in any adhesion
                      20   contract, and there is thus a low degree of procedural unconscionability.” Loewen
                      21   v. Lyft, Inc., 129 F. Supp. 3d 945, 956 (N.D. Cal. 2015).
                      22         Plaintiff also alleges that the Mutual Arbitration Agreement is
                      23   unconscionable because it permits the Company to unilaterally modify the
                      24   Agreement and apply it to claims that pre-date the Agreement. (Opp’n at 10–12.)
                      25   But neither unilateral modification nor retroactive application renders arbitration
                      26   agreements enforceable, so Plaintiff has not met her burden on this claim.
                      27         As this Court has made clear, “unilateral modification provisions are not
                      28   substantively unconscionable.” Asher v. E! Entm’t Television, LLC, No. 16-CV-
DLA P I PER LLP (US)
     LOS A NG EL ES
                            WEST\284167096.6                       -5-
                                    DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                         AND DISMISS OR STAY PROCEEDINGS
                Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 7 of 11 Page ID #:495



                       1   8919-RSWL (SSx), 2017 WL 3578699, at *6 (C.D. Cal. Aug. 16, 2017).9 In Asher,
                       2   the plaintiff entered into an arbitration agreement that could be modified or
                       3   discontinued as long as she received 60-day notice. Id. at *6. Further, any changes
                       4   to the agreement would be prospective and would not affect previously filed claims.
                       5   Id. The court relied on these facts in holding that the agreement was not
                       6   substantively unconscionable. Id.
                       7         Here, the ADR Program provides similar safeguards. (Ex. 1-B to Nelson
                       8   Decl., Mutual Arbitration Agreement, at ¶ 5.) What is more, arbitration agreements
                       9   are not unconscionable simply because they are intended to apply retroactively;
                      10   typically, more is required. Lovig, No. 18-cv-0287-PJH, at *13; see also In re
                      11   Verisign, Inc., Derivative Litig., 531 F. Supp. 2d at 1223–24. When taken together,
                      12   these factors weigh heavily in favor of a valid and enforceable agreement.
                      13   IV.   PLAINTIFF’S CLAIMS FALL UNDER THE MUTUAL
                                 ARBITRATION AGREEMENT AND ADR PROGRAM.
                      14
                                 Plaintiff alleges that her claims are not covered under the parties’ Mutual
                      15
                           Arbitration Agreement because they pre-date the “effective date” of the “arbitration
                      16
                           agreement.” (Opp’n at 2.)10 To the contrary, regardless of when Plaintiff’s claims
                      17
                           arose, they are covered by the Agreement.
                      18
                                 As a threshold matter, Plaintiff offers no concrete evidence that her claims
                      19
                           arose prior to the effective date of the Mutual Arbitration Agreement, other than
                      20
                           conclusory allegations that the “sexual harassments [sic] at issue occurred and were
                      21
                      22   9
                              In a recent unpublished opinion, the Ninth Circuit upheld the proposition that
                           unilateral modification provisions are not substantively unconscionable because
                      23
                           they are always subject to the limits imposed by the covenant of good faith and fair
                      24   dealing implied in every contract. Ashbey v. Archstone Prop. Mgmt., Inc., 612 F.
                           App’x 430, 432 (9th Cir. 2015) (citations omitted).
                      25   10
                              Plaintiff does not dispute that the scope of the Mutual Arbitration Agreement
                      26   covers her employment-law claims; rather, she disputes whether there are temporal
                      27   limitations on the scope of the Agreement. (Opp’n at 2.) In any event, the “scope
                           and application” of the ADR Program has been reserved for the arbitrator. (Ex. 1-B
                      28   to Nelson Decl., Mutual Arbitration Agreement, at ¶ 4.)
DLA P I PER LLP (US)
     LOS A NG EL ES
                             WEST\284167096.6                          -6-
                                   DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                        AND DISMISS OR STAY PROCEEDINGS
                Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 8 of 11 Page ID #:496



                       1   reported in mid 2017 and January 2018.” (Opp’n at 2.) Indeed, Plaintiff’s
                       2   Complaint does not place any alleged harassment (or any other claims) prior to the
                       3   date she signed the Mutual Arbitration Agreement (January 2, 2018) or the effective
                       4   date of the ADR Program (February 1, 2018). (See Pl.’s Compl.)
                       5         Even if Plaintiff can somehow show her purported harassment claims arose
                       6   prior to January 2, 2018 and/or February 1, 2018, her other claims clearly arose
                       7   afterward. Plaintiff’s alleged wrongful termination, retaliation and breach of
                       8   covenant claims did not accrue until March 1, 2018, when Plaintiff alleges that she
                       9   was retaliated against and wrongfully terminated. (See Pl.’s Compl., at ¶¶ 39–55,
                      10   64–71.)
                      11         But the Court need not waste energy on the timeline of events because all of
                      12   Plaintiff’s claims fall within the scope of the Mutual Arbitration Agreement,
                      13   regardless of when they accrued. Plaintiff’s claims “arise out of or in connection
                      14   with” Plaintiff’s “employment with, or termination from,” the Company, including
                      15   Match and Tinder. (Ex. 1-B to Nelson Decl., Mutual Arbitration Agreement, at ¶ 1;
                      16   Pl.’s Compl.)11 This broadly drafted language is intended to cover all claims or
                      17   controversies arising out of or in connection with Plaintiff’s employment or
                      18   termination. See, e.g., Trujillo v. Gomez, No. 14-CV-2483-BTM (BGSx), 2015 WL
                      19   1757870, at *8 (C.D. Cal. Apr. 17, 2015) (holding that a “broad” agreement
                      20   covering “any claim or controversy arising out of or relating to the [a]greement”
                      21   was intended to cover claims based on events that pre-dated the agreement); In re
                      22   Verisign, 531 F. Supp. 2d at 1224 (holding that “any dispute or claim arising out
                      23   of or relating to the engagement letter between the parties, the services provided
                      24   hereunder, or any other services provided . . .” was intended to cover claims pre-
                      25
                      26   11
                             The Mutual Arbitration Agreement also provides that it survives the employer-
                      27   employee relationship between Plaintiff and the Company and applies to any
                           covered claim, whether it arises or is asserted before or after termination of the
                      28   Plaintiff’s employment with the Company. (See Ex. 1-C, ADR Program, at ¶ 16.3.)
DLA P I PER LLP (US)
     LOS A NG EL ES
                            WEST\284167096.6                          -7-
                                     DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                          AND DISMISS OR STAY PROCEEDINGS
                Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 9 of 11 Page ID #:497



                       1   dating the letter); Lovig, No. 18-cv-0287-PJH, at *11 (holding that parties can
                       2   contract to arbitrate even past disputes “arising under” an agreement); Watson
                       3   Wyatt & Co. v. SBC Holdings, Inc., 513 F.3d 646, 651 (6th Cir. 2008) (holding that
                       4   arbitration clause encompassed claims pre-dating the agreement because the clause
                       5   required arbitration of all claims “arising from or in connection with . . . the
                       6   services provided by [the plaintiff]”). The arbitration agreement need not include
                       7   an express and unequivocal statement that it applies to claims arising prior to the
                       8   agreement’s effective date. See Trujillo, 2015 WL 1757870, at *7; In re Verisign,
                       9   531 F. Supp. 2d at 1224. Ultimately, if there is ambiguity as to whether “all claims
                      10   or controversies” relates to past claims, any ambiguity should be resolved in favor
                      11   of arbitration. Moses H. Cone Mem’l Hosp., 460 U.S. at 24–25 (1983).
                      12         The cases cited by Plaintiff are all inapposite. For instance, in Castro v.
                      13   ABM Indus., Inc., the parties had entered into a CBA that provided arbitration as
                      14   “the sole and exclusive method of resolving all Covered Claims, whenever they
                      15   arise.” No. 17-cv-3026-YGR, 2018 WL 2197527, at *1 (N.D. Cal. May 14, 2018).
                      16   The court held that the present tense word “arise” was intended to govern “present
                      17   and future, but not past, conduct.” Id. at *4. The court rationalized that the phrase
                      18   “whenever they arise” pointed to the timing of the covered claims rather than the
                      19   subject matter of the claims themselves. Id.
                      20         Unlike the cases cited by Plaintiff, the Agreement here repeatedly
                      21   demonstrates the parties’ intent to cover all claims, regardless of when they arise.
                      22   (See, e.g., Ex. 1-B to Nelson Decl., Mutual Arbitration Agreement, at ¶ 1 (the
                      23   Agreement “encompass[es] all claims [Plaintiff] may have against the Company . . .
                      24   ”); Ex. 1-C to Nelson Decl., ADR Program, at ¶ 2 (“Associate consent[s] and
                      25   agree[s] to the resolution of all claims or controversies involving or in any way
                      26   concerning Associate’s application with, employment with, or termination from the
                      27   Company.”).) The plain language of the Mutual Arbitration Agreement simply
                      28   does not “evidence[ ] an intent to arbitrate future claims only.” (Opp’n at 8.)
DLA P I PER LLP (US)
     LOS A NG EL ES
                            WEST\284167096.6                          -8-
                                    DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                         AND DISMISS OR STAY PROCEEDINGS
              Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 10 of 11 Page ID #:498



                       1   Absent “any express provision excluding a particular grievance from arbitration,”
                       2   “only the most forceful evidence of a purpose to exclude the claim from arbitration
                       3   can prevail.” AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650
                       4   (1986). No such purpose exists here, and all of Plaintiff’s claims are arbitrable.
                       5   V.    THE COMPANY’S TERMS OF USE, WHILE ENFORCEABLE, ARE
                                 IRRELEVANT.
                       6
                       7         Finally, Plaintiff points to the “Terms of Use” for the Tinder App in an
                       8   attempt to show that (i) Tinder drafted the Mutual Arbitration Agreement and
                       9   (ii) Tinder knows how to draft arbitration language that is intended to operate
                      10   retroactively. (See Opp’n at 3, Ex. B, “Terms of Use”.) As a point of clarification,
                      11   the “Terms of Use” apply to users of the Tinder app and do not relate to the non-
                      12   existent corporation Tinder. Id. at 1. To be sure, the “Terms of Use” expressly
                      13   provide that Tinder is “operated by Match Group, LLC,” the company that was
                      14   assigned Tinder’s assets and liabilities upon Tinder’s merger into Match Group,
                      15   Inc. Id. More importantly, the scope of the consumer arbitration clause in the
                      16   Tinder app’s “Terms of Use” has no connection to the Company’s Mutual
                      17   Arbitration Agreement. They are different agreements, with different scopes and
                      18   purposes, intended for different parties. Plaintiff cannot use language in an
                      19   unrelated third-party agreement to avoid her obligation to arbitrate.
                      20   VI.   CONCLUSION
                      21         During her employment with Match, Plaintiff agreed to arbitrate all claims
                      22   arising out of, in connection with, involving, or in any way concerning her
                      23   application with, employment with, or termination from the Company. Plaintiff’s
                      24   claims in this lawsuit fall squarely within the Mutual Arbitration Agreement.
                      25   Match thus respectfully requests that the Court grant its Motion to Compel and
                      26   move this dispute to arbitration, where it belongs.
                      27
                      28
DLA P I PER LLP (US)
     LOS A NG EL ES
                           WEST\284167096.6                            -9-
                                    DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                         AND DISMISS OR STAY PROCEEDINGS
              Case 2:18-cv-08372-AB-JEM Document 26 Filed 11/16/18 Page 11 of 11 Page ID #:499



                       1   DATED: November 16, 2018                 DLA PIPER LLP (US)
                       2
                       3
                                                                    By: /s/ Cristina Torres
                       4                                                MARC KATZ
                                                                        ERIC S. BEANE
                       5                                                CRISTINA TORRES
                       6
                                                                    Attorneys for Defendant
                       7                                            Match Group, LLC (erroneously sued as
                                                                    Tinder, Inc.)
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)
     LOS A NG EL ES
                           WEST\284167096.6                            -10-
                                    DEFENDANT’S REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                                         AND DISMISS OR STAY PROCEEDINGS
